DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim 1, 4-5, 9-10, 11, 14, 17-18 are amended.
Claims 3, 6-8, 13, 16 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10-12, 14-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US Pub 2011/0012880).

With respect to claim 1, Tanaka discloses a bootstrap capacitor of a gate driver on array (GOA) circuit, (see fig. 8; discloses gate driver 5a, 5b; see fig. 9; bootstrap capacitor CAP) comprising: a first branch capacitor; and a second branch capacitor, located above the first branch capacitor (see fig. 6; par 0238; discloses the capacitor 91b is formed so as to have a region where a plurality of first capacitor electrodes 92a (interpreted to be second electrode) and a second capacitor electrode 94a (interpreted to be first electrode) are arranged to be stacked in a thickness direction and mutually opposed across a gate dielectric layer (first dielectric layer) 86 therebetween. The capacitor 91b is also formed so as to have a region where the plurality of first capacitor electrodes 92a (interpreted to be second electrode) and a third capacitor electrode 90a are arranged to be stacked in a thickness direction and mutually opposed across a passivation layer (second dielectric layer) 89 therebetween), wherein the second branch capacitor is connected in parallel with the first branch capacitor (par 0245; discloses the capacitor 91b is arranged such that capacitances formed between the first capacitor electrodes 92a and the second capacitor electrode 94a are connected in parallel to capacitances formed between the first capacitor electrodes 92a and the third capacitor electrode 80a.), and a projection of the second branch capacitor at least partially overlaps a projection of the first branch capacitor in a horizontal plane to reduce a width of the bootstrap capacitor (see fig. 6; discloses capacitor formed by electrode 92a and 90a and a capacitor formed by electrode 92a and 94a overlap one another; par 0245; discloses a total area of the plurality of comb-shaped first capacitor electrodes 92a can be made smaller than electrode areas of a bootstrap capacitor in the form of a single normal parallel plate capacitor, without increase of a footprint of the entire capacitor element occupied on the panel);
Tanaka discloses wherein the first branch capacitor comprises a first electrode plate and a second electrode (see par 0238; discloses the capacitor 91b is formed so as to have a region where a plurality of first capacitor electrodes 92a  (interpreted to be second electrode) and a second capacitor electrode 94a (interpreted to be first electrode) are arranged to be stacked in a thickness direction and mutually opposed across a gate dielectric layer (first dielectric layer) 86 therebetween), and the second branch capacitor comprises the second electrode and a third electrode plate (see par 0238; discloses The capacitor 91b is also formed so as to have a region where the plurality of first capacitor electrodes 92a (interpreted to be second electrode) and a third capacitor electrode 90a are arranged to be stacked in a thickness direction and mutually opposed across a passivation layer (second dielectric layer) 89 therebetween), and a projection of the first electrode plate on the second electrode plate at least partially overlaps a projection of the third electrode plate on the second electrode plate (see fig. 6; discloses electrode 92a, 90a and 94a all overlap one another in the planer view); the bootstrap capacitor further comprises a connection electrode, wherein the connection electrode is electrically connected to the first electrode plate and the third electrode plate, respectively, to achieve a parallel connection of the first branch capacitor and the second branch capacitor (see par 0245; discloses the capacitor 91b is arranged such that capacitances formed between the first capacitor electrodes 92a and the second capacitor electrode 94a are connected in parallel to capacitances formed between the first capacitor electrodes 92a and the third capacitor electrode 80a. See fig. 6; discloses electrode 94a and 90a connected to lead-out line 84d of gate electrode 84);
Tanaka doesn’t expressly disclose in current embodiment the second electrode comprises an electrode plate;
Tanaka discloses in different embodiment the first brand capacitor comprises a first electrode plate and a second electrode plate (see fig. 4; discloses the first capacitor comprises first electrode plate 80a and second electrode plate 82a and second capacitor comprises second electrode 82a and third electrode plate 84a overlapping one another);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tanaka to form the first and second capacitor comprising electrode plates and still achieve the same predictable results forming parallel capacitance between the first capacitor and second capacitor.


With respect to claim 2, Tanaka discloses wherein the projection of the second branch capacitor in the horizontal plane is less than or equal to the projection of the first branch capacitor in the horizontal plane, and the projection of the second branch capacitor in the horizontal plane falls completely within a range of the projection of the first branch capacitor in the horizontal plane (see fig. 6; discloses the electrode 90a and 92a of the second capacitor is equal and within the range of the electrodes 94a and 92a of the first capacitor in the horizontal plane).

With respect to claim 4, Tanaka discloses wherein lengths and widths of the first electrode plate, the second electrode plate and the third electrode plate are all equal, and the first electrode plate, the second electrode plate and the third electrode plate are completely disposed opposite to one another (see fig. 6; discloses electrode 92a, 90a and 94a all overlap one another in the planer view and have similar dimensions; see par 0238; discloses a coupling between the first capacitor electrode 92a and the third capacitor electrode 90a and a coupling between the first capacitor electrode 92a and the second capacitor electrode 94a formed over mutually opposite faces of the first capacitor electrode).

With respect to claim 5, Tanaka discloses wherein a distance between the first electrode plate and the second electrode plate is d1, and a length of an overlapping region of the first electrode plate and the second electrode plate is L1, and a dielectric constant of the first branch capacitor is E1  (see par 0238; discloses first capacitor electrodes 92a and a second capacitor electrode 94a are arranged to be stacked in a thickness direction and mutually opposed across a gate dielectric layer (first dielectric layer) 86 therebetween; see fig. 6; discloses electrode 92a and 94a completely overlaps each other in their respective dimension), and a distance between the third electrode plate and the second electrode plate is d2, and a length of an overlapping region of the third electrode plate and the second electrode plate is L2, and a dielectric constant of the second branch capacitor is E2 (see par 0238; discloses The capacitor 91b is also formed so as to have a region where the plurality of first capacitor electrodes 92a and a third capacitor electrode 90a are arranged to be stacked in a thickness direction and mutually opposed across a passivation layer (second dielectric layer) 89 therebetween; see fig. 6; discloses electrode 92a and 90a completely overlaps each other in their respective dimension), 
Tanaka discloses in one emobdement, the first capacitor and second capacitor having same capacitance (E1L1)/d1 ≤ (E2L2)/d2 (see par 0223; discloses the capacitors 81b and 81c are designed so as to have the same value of capacitance.);
Therefore it would have been obvious to one having ordinary skill in the art to modify Tanaka’s invention to form both capacitor having similar capacitance values in order to achieve a final capacitance value that is sum of both the first capacitor and second capacitor.

With respect to claim 10, Tanaka discloses wherein a gate insulating layer is disposed between the first electrode plate and the second electrode plate, and a second insulating layer is disposed between the second electrode plate and the third electrode plate (see par 0238; discloses capacitor 91b is formed so as to have a region where a plurality of first capacitor electrodes 92a and a second capacitor electrode 94a are arranged to be stacked in a thickness direction and mutually opposed across a gate dielectric layer (first dielectric layer) 86 therebetween. The capacitor 91b is also formed so as to have a region where the plurality of first capacitor electrodes 92a and a third capacitor electrode 90a are arranged to be stacked in a thickness direction and mutually opposed across a passivation layer (second dielectric layer) 89 therebetween).



Tanaka discloses a gate driver on array (GOA) circuit comprising a bootstrap capacitor, (see fig. 8; discloses gate driver 5a, 5b; see fig. 9; bootstrap capacitor CAP) wherein the bootstrap capacitor comprises: a first branch capacitor; and a second branch capacitor, located above the first branch capacitor (see fig. 6; par 0238; discloses The capacitor 91b is formed so as to have a region where a plurality of first capacitor electrodes 92a and a second capacitor electrode 94a are arranged to be stacked in a thickness direction and mutually opposed across a gate dielectric layer (first dielectric layer) 86 therebetween. The capacitor 91b is also formed so as to have a region where the plurality of first capacitor electrodes 92a and a third capacitor electrode 90a are arranged to be stacked in a thickness direction and mutually opposed across a passivation layer (second dielectric layer) 89 therebetween), wherein the second branch capacitor is connected in parallel with the first branch capacitor (par 0245; discloses the capacitor 91b is arranged such that capacitances formed between the first capacitor electrodes 92a and the second capacitor electrode 94a are connected in parallel to capacitances formed between the first capacitor electrodes 92a and the third capacitor electrode 80a.), and a projection of the second branch capacitor at least partially overlaps a projection of the first branch capacitor in a horizontal plane to reduce a width of the bootstrap capacitor (see fig. 6; discloses capacitor formed by electrode 92a and 90a and a capacitor formed by electrode 92a and 94a overlap one another; par 0245; discloses a total area of the plurality of comb-shaped first capacitor electrodes 92a can be made smaller than electrode areas of a bootstrap capacitor in the form of a single normal parallel plate capacitor, without increase of a footprint of the entire capacitor element occupied on the panel);
Tanaka discloses wherein the first branch capacitor comprises a first electrode plate and a second electrode (see par 0238; discloses the capacitor 91b is formed so as to have a region where a plurality of first capacitor electrodes 92a  (interpreted to be second electrode) and a second capacitor electrode 94a (interpreted to be first electrode) are arranged to be stacked in a thickness direction and mutually opposed across a gate dielectric layer (first dielectric layer) 86 therebetween), and the second branch capacitor comprises the second electrode and a third electrode plate (see par 0238; discloses The capacitor 91b is also formed so as to have a region where the plurality of first capacitor electrodes 92a (interpreted to be second electrode) and a third capacitor electrode 90a are arranged to be stacked in a thickness direction and mutually opposed across a passivation layer (second dielectric layer) 89 therebetween), and a projection of the first electrode plate on the second electrode plate at least partially overlaps a projection of the third electrode plate on the second electrode plate (see fig. 6; discloses electrode 92a, 90a and 94a all overlap one another in the planer view); the bootstrap capacitor further comprises a connection electrode, wherein the connection electrode is electrically connected to the first electrode plate and the third electrode plate, respectively, to achieve a parallel connection of the first branch capacitor and the second branch capacitor (see par 0245; discloses the capacitor 91b is arranged such that capacitances formed between the first capacitor electrodes 92a and the second capacitor electrode 94a are connected in parallel to capacitances formed between the first capacitor electrodes 92a and the third capacitor electrode 80a. See fig. 6; discloses electrode 94a and 90a connected to lead-out line 84d of gate electrode 84)
Tanaka doesn’t expressly disclose in current embodiment the second electrode comprises an electrode plate;
Tanaka discloses in different embodiment the first brand capacitor comprises a first electrode plate and a second electrode plate (see fig. 4; discloses the first capacitor comprises first electrode plate 80a and second electrode plate 82a and second capacitor comprises second electrode 82a and third electrode plate 84a overlapping one another);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tanaka to form the first and second capacitor comprising electrode plates and still achieve the same predictable results forming parallel capacitance between the first capacitor and second capacitor.


With respect to claim 12, Tanaka discloses wherein the projection of the second branch capacitor in the horizontal plane is less than or equal to the projection of the first branch capacitor in the horizontal plane, and the projection of the second branch capacitor in the horizontal plane falls completely within a range of the projection of the first branch capacitor in the horizontal plane (see fig. 6; discloses the electrode 90a and 92a of the second capacitor is equal and within the range of the electrodes 94a and 92a of the first capacitor in the horizontal plane).




With respect to claim 14, Tanaka discloses wherein lengths and widths of the first electrode plate, the second electrode plate and the third electrode plate are all equal, and the first electrode plate, the second electrode plate and the third electrode plate are completely disposed opposite to one another (see fig. 6; discloses electrode 92a, 90a and 94a all overlap one another in the planer view and have similar dimensions; see par 0238; discloses a coupling between the first capacitor electrode 92a and the third capacitor electrode 90a and a coupling between the first capacitor electrode 92a and the second capacitor electrode 94a formed over mutually opposite faces of the first capacitor electrode).

With respect to claim 15, Tanaka discloses wherein a distance between the first electrode plate and the second electrode plate is d1, and a length of an overlapping region of the first electrode plate and the second electrode plate is L1, and a dielectric constant of the first branch capacitor is E1  (see par 0238; discloses first capacitor electrodes 92a and a second capacitor electrode 94a are arranged to be stacked in a thickness direction and mutually opposed across a gate dielectric layer (first dielectric layer) 86 therebetween; see fig. 6; discloses electrode 92a and 94a completely overlaps each other in their respective dimension), and a distance between the third electrode plate and the second electrode plate is d2, and a length of (see par 0238; discloses The capacitor 91b is also formed so as to have a region where the plurality of first capacitor electrodes 92a and a third capacitor electrode 90a are arranged to be stacked in a thickness direction and mutually opposed across a passivation layer (second dielectric layer) 89 therebetween; see fig. 6; discloses electrode 92a and 90a completely overlaps each other in their respective dimension), 
Tanaka discloses in one emobdement, the first capacitor and second capacitor having same capacitance (E1L1)/d1 ≤ (E2L2)/d2 (see par 0223; discloses the capacitors 81b and 81c are designed so as to have the same value of capacitance.);
Therefore it would have been obvious to one having ordinary skill in the art to modify Tanaka’s invention to form both capacitor having similar capacitance values in order to achieve a final capacitance value that is sum of both the first capacitor and second capacitor.


With respect to claim 18, Tanaka discloses wherein a gate insulating layer is disposed between the first electrode plate and the second electrode plate, and a second insulating layer is disposed between the second electrode plate and the third electrode plate (see par 0238; discloses capacitor 91b is formed so as to have a region where a plurality of first capacitor electrodes 92a and a second capacitor electrode 94a are arranged to be stacked in a thickness direction and mutually opposed across a gate dielectric layer (first dielectric layer) 86 therebetween. The capacitor 91b is also formed so as to have a region where the plurality of first capacitor electrodes 92a and a third capacitor electrode 90a are arranged to be stacked in a thickness direction and mutually opposed across a passivation layer (second dielectric layer) 89 therebetween).

With respect to claim 19, Tanaka discloses a display panel, comprising the GOA circuit according to claim 11 (see fig. 7; see par 0159; discloses FIG. 7 shows the configuration of a liquid crystal display device 1 that is a display device according to the present embodiment).


Claims 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US Pub 2011/0012880) and Hsu et al (US Pub 2010/0321858)

With respect to claim 9, Tanaka doesn’t expressly disclose wherein an overlapping portion of the projection of the third electrode plate on the second electrode plate and the projection of the first electrode plate on the second electrode plate is connected to the connection electrode, and a via hole is disposed on the second electrode plate, and the connection electrode is electrically connected to the first electrode plate and the third electrode plate through the via hole;
Hsu discloses a multi-layer capacitor and method of making the same (see abstract); Hsu discloses wherein an overlapping portion of the projection of the third electrode plate on the second electrode plate and the projection of the first electrode plate on the second electrode plate is connected to the connection electrode (see fig. 1A; discloses overlapping portion of electrode 2 on electrode 3 and overlapping portion of the electrode 4 on the electrode 3 is connected to the connection electrode 10a), and a via hole is disposed on the second electrode plate, and the connection electrode is electrically connected to the first electrode plate and the third electrode plate through the via hole (see fig. 1A; discloses a hole is formed in the electrode 3 and the connection electrode 10a connects the electrode 2 and electrode 4 via the hole; see par 0032);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tanaka to connect the first electrode and third electrode via a hole formed in the second electrode as disclosed by Hsu and still achieve the same predictable result of connecting the first and second capacitor in parallel while minimizing the area take by the capacitor connection portions.

With respect to claim 17, Tanaka doesn’t expressly disclose wherein an overlapping portion of the projection of the third electrode plate on the second electrode plate and the projection of the first electrode plate on the second electrode plate is connected to the connection electrode, and a via hole is disposed on the second electrode plate, and the connection electrode is electrically connected to the first electrode plate and the third electrode plate through the via hole;
Hsu discloses a multi-layer capacitor and method of making the same (see abstract); Hsu discloses wherein an overlapping portion of the projection of the third electrode plate on the second electrode plate and the projection of the first electrode plate on the second electrode plate is connected to the connection electrode (see fig. 1A; discloses overlapping portion of electrode 2 on electrode 3 and overlapping portion of the electrode 4 on the electrode 3 is connected to the connection electrode 10a), and a via hole is disposed on the second electrode plate, and the connection electrode is electrically connected to the first electrode plate and the third electrode plate through the via hole (see fig. 1A; discloses a hole is formed in the electrode 3 and the connection electrode 10a connects the electrode 2 and electrode 4 via the hole; see par 0032);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tanaka to connect the first electrode and third electrode via a hole formed in the second electrode as disclosed by Hsu and still achieve the same predictable result of connecting the first and second capacitor in parallel while minimizing the area take by the capacitor connection portions.

Response to Arguments
Applicant's arguments filed 1, 11 have been fully considered but they are not persuasive and do not put the application in condition for allowance.
With respect to claim 1 and 11, applicant’s representative argued that Tanaka discloses the capacitance formed between the electrodes 92a and electrode 94a are connected in parallel to each other and capacitance formed between the electrodes 92a .

Conclusion
                                                                                                                                                                                                   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624